Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2020

                                     No. 04-20-00015-CR

                                Bronwen Victoria MCHENRY,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0847-CR-A
                        Honorable Jessica Crawford, Judge Presiding


                                        ORDER

         The reporter’s record was originally due on February 3, 2020, but has not been filed in
this court. The court reporter responsible for preparing the record, Lori Schmid, has not filed a
notification of late record. Accordingly, it is ORDERED that court reporter Lori Schmid must
file the reporter’s record within seven days from the date of this order.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court